
	
		I
		111th CONGRESS
		2d Session
		H. R. 4504
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Federal Communications Commission to
		  issue regulations against the censorship of Internet search results, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Standards for Internet Non-Censorship
			 Act of 2010 or the SINC Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)The Internet has been a tremendous force
			 for freedom and economic development worldwide.
			(2)In recent years,
			 Internet freedom has been compromised by repressive regimes that use this
			 technology to control the free flow of information and to limit nonviolent
			 political debate.
			(3)One of the most
			 egregious violations of Internet freedom has been the enforcement of arbitrary
			 and politically motivated censorship of search engines by repressive regimes
			 that often force search providers to censor search results domestically and
			 globally as a condition of doing business.
			(4)Access to United
			 States Web sites by search engines around the world provides billions of
			 dollars of market value to the owners of these search engines.
			(5)Search engines under the control of
			 repressive regimes receive the economic benefit of accessing United States Web
			 sites and use this access to provide an incomplete and distorted view of the
			 United States and the world.
			(6)Repressive control and censorship of the
			 Internet will continue to be a significant international issue that requires
			 decisive action from the United States and other free countries.
			(7)The long-term
			 future of the Internet as an unfettered source of nonviolent free speech will
			 depend on the worldwide adoption of minimum standards of non-censorship.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the President should promptly establish
			 interim minimum standards of non-censorship for Internet search providers and
			 create programs to restrict access to domestic online information by search
			 providers determined to be censoring nonviolent political speech;
			(2)any long-term
			 solution to the problem of the censorship of nonviolent political speech on the
			 Internet must include minimum standards of non-censorship set by a coalition of
			 free countries; and
			(3)the President
			 should begin negotiations with free countries to adopt minimum standards for
			 non-censorship of nonviolent political speech as a condition for access to the
			 Internet.
			4.Federal
			 Communications Commission regulation against censorship
			(a)Regulations
			 against censorship authorizedThe Commission may commence a proceeding to
			 adopt regulations to restrict repressive Internet search providers from
			 accessing domestic online information.
			(b)Web
			 siteIf the Commission adopts
			 regulations under subsection (a), the Commission shall develop, operate, and
			 maintain a public Web site that lists such repressive Internet search providers
			 and the reasons for finding that such Internet search providers were
			 repressive.
			(c)Enforcement
			 authorizedThe Commission may enforce the regulations under
			 subsection (a) using any existing enforcement authority to prevent Internet
			 search providers and any other person or entity from colluding to evade such
			 regulations.
			5.Development of
			 International Minimum Standards of Non-censorship for the Internet
			(a)International
			 agreementsThe Secretary of
			 State, in consultation with the Commission, shall seek to enter into agreements
			 with appropriate representatives of free countries to adopt minimum standards
			 to prevent censorship of nonviolent political speech on the Internet as a
			 condition for connection to the Internet.
			(b)Restriction of
			 the InternetNot earlier than
			 1 year after the date of enactment of this Act, the Commission may commence a
			 proceeding to adopt regulations to restrict or prevent foreign countries and
			 other entities that operate outside of any agreements made pursuant to
			 subsection (a) from accessing domestic online information.
			6.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Communications Commission.
			(2)Free
			 countryThe term free
			 country means a foreign country that does not censor nonviolent
			 political speech on the Internet.
			(3)InternetThe term Internet has the
			 meaning given the term in section 231(e) of the Communications Act of 1934 (47
			 U.S.C. 231(e)).
			(4)Domestic online
			 informationThe term
			 domestic online information means Web sites, databases, and other
			 digital information that is housed or hosted on computers located in the United
			 States or any territory or possession of the United States.
			(5)Repressive
			 Internet search providerThe
			 term repressive Internet search provider means an Internet search
			 provider that censors search results for the purpose of suppressing nonviolent
			 political speech.
			
